Citation Nr: 1039433	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  03-05 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to a schedular rating higher than 40 percent for 
a low back disability, traumatic arthritis of the lumbosacral 
spine with history of strain.

2.  Entitlement to an extra-schedular rating for this disability.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to June 1973 
and from December 1990 to February 1992.  He had additional 
service in the National Guard.

This case has a procedural history dating back several years.  It 
initially came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
denying a compensable rating for the Veteran's low back 
disability, which, at the time, was characterized as merely 
involving residuals of a strain.

In support of his appeal for a higher rating for this disability, 
the Veteran testified at a hearing in August 2005 before a 
Veterans Law Judge of the Board.  And the Board subsequently, in 
October 2005, granted a higher 40 percent rating.  In doing so, 
however, the Board determined the Veteran was not entitled to an 
even higher rating - including on an extra-schedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He appealed that 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court/CAVC).

In an October 2007 order, granting a joint motion, the Court 
partially vacated the Board's decision to the extent it had 
denied even greater compensation and remanded the case to the 
Board for further development and readjudication in compliance 
with directives specified.  Those directives included 
reevaluating whether the Veteran was entitled to an extra-
schedular rating under § 3.321(b)(1).

To comply with the Court's order, the Board in turn remanded this 
case in February 2008 with instructions to refer the file to the 
Director of the Compensation and Pension (C&P) Service for this 
additional consideration of an extra-schedular rating under § 
3.321(b)(1).  The Director since has had this opportunity and 
determined an extra-schedular rating is unwarranted.



Meanwhile, the Veteran also filed another claim for a higher 
schedular rating for his low back disability.  And in a March 
2007 decision, the RO denied his request for a schedular rating 
higher than 40 percent, but also in the process recharacterizing 
the disability as also inclusive of traumatic arthritis of the 
lumbosacral (LS) spine.  He again appealed and, in furtherance 
thereof, testified at another hearing before the Board in 
September 2008.

In December 2008, the Board again remanded these claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
still further development and consideration.  Regrettably, 
though, even more development of the claims is needed before 
readjudicating them.  So the Board unfortunately must again 
remand them and, since the Veteran is represented by an attorney, 
this remand will be to the RO (not AMC).


REMAND

The Veteran's most recent C&P Exam regarding his low back 
disability was in April 2008, so about 21/2 years ago.  And that VA 
examiner was rather skeptical of the Veteran's recitation of the 
extent and severity of his symptoms and the amount of effort he 
gave in performing the necessary objective clinical testing and 
evaluation, noting there was "a rather strain exaggeration and 
pain behavior ...."  Consequently, the examiner was less than 
confident of his findings in terms of their reliability and, 
thus, unable to estimate the degree of physical impairment 
imposed by this disability.

If indeed true, the Veteran's failure to fully cooperate with the 
objective testing and evaluation needed to assess the severity of 
his low back disability would be tantamount to his failure to 
even report for the evaluation and, in turn, at least arguably, 
reason enough alone for summary denial of his claim.  38 C.F.R. 
§ 3.655.

The next most recent C&P Exam was in December 2006, so almost 4 
years ago.

The Court has held that when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  See, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  see, as well, Green 
v. Derwinski, 1 Vet. App. 121 (1991);VAOPGCPREC 11-95 (April 7, 
1995).

When increasing the rating for the low back disability from 0 to 
40 percent in October 2005, the Board noted the Veteran had 
sustained intercurrent injuries to his low back since service as 
a result of accidents at his civilian job and in his car.  
This in turn, the Board added, raised the question of the extent 
of his then current impairment that was the result of his injury 
in service (i.e., service-connected strain) versus the additional 
injuries he had sustained since service.  VA adjudicators 
are precluded from compensating him for the extent of this 
impairment that is not attributable to or part and parcel of his 
service-connected disability.  38 C.F.R. § 4.14.  But, by the 
same token, if it is not possible to make this distinction, he is 
given the benefit of the doubt and all such symptoms and 
associated impairment attributed to his service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The Veteran's more recent VA outpatient records show he has 
received treatment for lower extremity symptoms, and in November 
2008 this resulted in a diagnosis of acute left sciatica.  
Although his complaints of lower extremity symptoms are noted 
both in his VA treatment records and hearing testimony, there was 
no diagnosis of any additional neurological disability associated 
with his low back disability during his most recent C&P Exams, 
either the one in December 2006 or April 2008.  So it remains 
unclear the extent of symptoms, including especially those 
affecting his lower extremity, which are attributable to his 
service-connected low back disability as opposed to other 
unrelated factors.  So reexamination is needed to assist in 
making this important determination.

And as for his remaining claim for an extra-schedular rating for 
his low back disability, the Court has clarified the analytical 
steps necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a determination of whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
disability is inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, there must be a 
determination of whether his exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate his disability picture and that picture 
has attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, in a prior remand, the Board already has referred this case 
to the Director of the C&P Service for this special 
consideration, and the Director concluded an 
extra-schedular rating is unwarranted under the circumstances 
presented.  Since, however, the Board is further developing the 
underlying claim for a higher schedular rating for the low back 
disability by having the Veteran reexamined to reassess the 
severity of this disability, this other issue of whether he is 
alternatively entitled to additional compensation for this 
disability on an extra-schedular basis is inextricably 
intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (indicating issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
concerning one or more of the claims cannot be rendered until a 
decision on another).  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA C&P 
Exam to reassess the severity of his low back 
disability.

The examiner should expressly indicate 
whether the Veteran has any lower extremity 
neurological symptoms (e.g., 
sciatica/radiculopathy) and, if so, the 
likelihood (very likely, as likely as not, or 
unlikely) these symptoms are associated with 
or part and parcel of his service-connected 
low back disability - which, at the time, 
is characterized as traumatic arthritis of 
his LS spine with history of strain - as 
opposed to other unrelated factors.

If it is determined the lower extremity 
symptoms (e.g., sciatica/radiculopathy) are 
associated with or part and parcel of the 
service-connected low back disability, or 
cannot be distinguished from this disability, 
then the examiner is asked to additionally 
indicate whether the Veteran has degenerative 
disc disease (intervertebral disc syndrome 
(IVDS)), that is, in addition to the 
degenerative joint disease (i.e., traumatic 
arthritis) that is service connected.  And if 
he does, the examiner is asked to indicate 
whether the IVDS is the cause of the lower 
extremity symptoms and, therefore, also 
associated with or part and parcel of the 
service-connected low back disability.

If so, the examiner should indicate whether 
the Veteran has experienced incapacitating 
episodes* and, if he has, to what extent (how 
often and how long in duration) during the 
past 12 months.

*An incapacitating episode is a period of 
acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a physician 
and treatment by a physician.

And regarding the associated symptoms 
affecting the lower extremities, the examiner 
should indicate whether there is complete or 
incomplete paralysis of the affected nerve 
and, if incomplete, whether it is mild, 
moderate or severe.

As well, the examiner should measure range of 
motion of the low back in all directions 
(forward flexion, backward extension, left 
and right lateral flexion (bending to 
each side), and left and right rotation).*

*If the Veteran retains some measure of range 
of motion, then, by definition, he does not 
have ankylosis.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 
1987)].  But if this is not the case, the 
examiner is asked to expressly confirm there 
is ankylosis.

Have the examiner review the claims file, 
including a complete copy of this remand, for 
the pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  See 38 
C.F.R. § 3.655.  He is also encouraged to 
fully participate and give his best effort in 
all required testing.

2.  Then readjudicate the claims in light of 
the additional evidence.  If either claim is 
not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


